UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 02-6631



In Re: JAMES RAY STANLEY,

                                                         Petitioner.



        On Petition for Writ of Mandamus.    (CA-01-328-1)


Submitted:   May 23, 2002                   Decided:   June 17, 2002


Before WIDENER, MOTZ, and KING, Circuit Judges.


Petition denied by unpublished per curiam opinion.


James Ray Stanley, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     James R. Stanley seeks a petition for writ of mandamus, 28

U.S.C. § 1651 (1994).    He alleges that the prosecution has not

responded to his motion, under 28 U.S.C.A. § 2255 (West Supp.

2001), attacking his conviction for health care fraud. A search of

court records reveals, however, that although Stanley filed a

direct appeal from his conviction, he does not have a § 2255

proceeding pending.

     Mandamus is a drastic remedy to be used only in extraordinary

circumstances.   Kerr v. United States Dist. Court, 426 U.S. 394,

402 (1976).   The party seeking mandamus relief carries the heavy

burden of showing he has no other adequate means to attain the

relief he desires, and that his right to such relief is clear and

indisputable. Allied Chem. Corp. v. Daiflon, Inc., 449 U.S. 33, 35

(1980) (citations omitted). Mandamus cannot be used as a substitute

for an appeal.   In re United Steelworkers, 595 F.2d 958, 960 (4th

Cir. 1979).

     Stanley has not shown that he is entitled to the relief he

seeks.   Therefore, we deny his petition for mandamus relief.   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                   PETITION DENIED


                                 2